
	
		I
		111th CONGRESS
		2d Session
		H. R. 4876
		IN THE HOUSE OF REPRESENTATIVES
		
			March 18, 2010
			Mrs. Dahlkemper
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committees on
			 Transportation and
			 Infrastructure and Natural Resources, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for the issuance of a Great Lakes Restoration
		  Semipostal Stamp.
	
	
		1.Short titleThis Act may be cited as the
			 Great Lakes Restoration Semipostal Stamp Act of
			 2010.
		2.Great Lakes
			 Restoration Stamp
			(a)In
			 generalIn order to afford a
			 convenient way for members of the public to contribute to funding for the
			 operations supported by the Great Lakes Restoration Initiative, as described
			 under the fourth undesignated paragraph under the heading Administrative
			 Provisions, Environmental Protection Agency in Public Law 111–88 (123
			 Stat. 2938; commonly known as the Interior Department and
			 Further Continuing Appropriations Act for Fiscal Year 2010),
			 the United States Postal Service shall issue a semipostal stamp (referred to in
			 this Act as the Great Lakes Restoration Semipostal Stamp) in
			 accordance with the provisions of this section.
			(b)CostThe Great Lakes Restoration Semipostal
			 Stamp shall be offered at a cost equal to the cost of mailing a letter weighing
			 1 ounce or less at the nonautomation single-piece first-ounce letter rate, in
			 effect at the time of purchase, plus a differential of not less than 25
			 percent.
			(c)Other terms and
			 conditionsThe issuance and
			 sale of the Great Lakes Restoration Semipostal Stamp shall be governed by the
			 provisions of section 416 of title 39, United States Code, and regulations
			 issued under such section, subject to subsection (b) and the following:
				(1)Disposition of
			 proceeds
					(A)In
			 generalAll amounts becoming available from the sale of the Great
			 Lakes Restoration Semipostal Stamp shall be transferred to the Environmental
			 Protection Agency for the purpose of funding the operations of the Initiative
			 described in subsection (a), through payments which shall be made at least
			 twice a year.
					(B)Proceeds not to
			 be offsetIn accordance with
			 section 416(d)(4) of such title 39, amounts becoming available from the sale of
			 the Great Lakes Restoration Semipostal Stamp (as so determined) shall not be
			 taken into account in any decision relating to the level of appropriations or
			 other Federal funding to be furnished in any year to—
						(i)the Environmental Protection Agency;
			 or
						(ii)the Initiative identified in subsection
			 (a).
						(2)DurationThe Great Lakes Restoration Semipostal
			 Stamp shall be made available to the public for a period of at least 5 years,
			 beginning no later than 12 months after the date of the enactment of this
			 Act.
				(3)Stamp
			 depictionsStamps issued
			 under this Act shall depict images of each of the five Great Lakes.
				(4)LimitationThe Great Lakes Restoration Semipostal
			 Stamp shall not be subject to, or taken into account for purposes of applying,
			 any limitation under section 416(e)(1)(C) of such title 39.
				(d)DefinitionFor purposes of this Act, the term
			 semipostal stamp refers to a stamp described in section 416(a)(1)
			 of title 39, United States Code.
			
